Citation Nr: 1719436	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-39 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to March 15, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Historically, in 1993, the Veteran was granted entitlement to service connection for schizophrenia and awarded a temporary total rating from April 28, 1993 to May 31, 1993, and a 30 percent rating from June 1, 1993.  In the September 2008 rating decision on appeal, the RO increased the Veteran's evaluation for service-connected schizophrenia to 50 percent and denied entitlement to a TDIU.  Thereafter, in July 2010, the RO awarded a 100 percent rating for service-connected schizophrenia, effective March 15, 2010, and deemed the issue of entitlement to a TDIU moot.  The issue on appeal then became entitlement to a TDIU prior to March 15, 2010.

The Board remanded this claim in January 2014 and May 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU prior to March 15, 2010. 

Prior to March 15, 2010, the Veteran's service-connected schizophrenia (his only service-connected disability) was rated as 50 percent disabling.  Thus, prior to March 15, 2010, the Veteran did not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).  

However, even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).

As noted in the May 2016 remand, there is evidence suggesting that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected schizophrenia prior to March 15, 2010.  See 38 C.F.R. §§ 3.340, 4.16(b).  A January 2008 VA examiner indicated that due to schizophrenia, the Veteran "demonstrates negative symptoms such as avolition which renders him unmotivated and unable to achieve an expected level of social functioning and occupational functioning."  Additionally, the examiner reported that the Veteran's ability to perform routine tasks was compromised.  A March 2009 VA treatment record shows that the Veteran was assigned a Global Assessment of Functioning score of 45 due to impairment of social and occupational functioning.  

In light of the foregoing, in May 2016, the Board remanded this case with instructions for the AOJ to ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and to refer the claim to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to March 15, 2010, on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).

Pursuant to the Board's remand directives, the AOJ sent the Veteran a letter in June 2016 asking that he complete and return a VA Form 21-8940.  However, the Veteran did not submit a completed VA Form 21-8940.  Accordingly, the AOJ did not refer the claim to the Director and, instead, continued to deny the claim in an August 2016 supplemental statement of the case, citing the Veteran's failure to submit the requested VA Form 21-8940.

The Board recognizes that VA policy instructs the AOJ to administratively deny a TDIU claim when a veteran fails to complete and submit a VA Form 21-8940.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g (Reasons for Denying IU Claims).  However, the Board also notes that it is not bound by these administrative provisions.  See 38 U.S.C.A. 38 C.F.R. § 19.5 (stating that in considering appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs; it is not bound by Department manuals, circulars, or similar administrative issues).

In the present case, the Board finds that there is sufficient evidence in the record for the AOJ to refer the Veteran's claim to the Director, Compensation Service for extraschedular TDIU consideration even without a completed VA Form 21-8940.  In this regard, the record reflects that the Veteran has not been employed since his TDIU claim was filed in 2007, he has no other service-connected disabilities, and he has no significant non-service connected disabilities.  

Accordingly, the Board will once again remand the case for referral to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to March 15, 2010.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Forward this case to the Director, Compensation Service for consideration of the assignment of a TDIU on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16 (b) (2016).  In connection with the referral, the RO/AMC should include, to the extent possible, a full statement outlining the Veteran's service-connected disability, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.

2. After completion of the above, ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim of entitlement to a TDIU prior to March 15, 2010.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




